Exhibit MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors SquareOne Medical, Inc. (A Development Stage Company) We have audited the accompanying balance sheets of SquareOne Medical, Inc. (A Development Stage Company) for the three months ended March 31, 2009, and for the years ended December 31, 2008 and 2007, and the related statements of operations, stockholders' equity and cash flows for the three months ended March 31, 2009 and 2008, the years ended December 31, 2008 and 2007 and since inception on September 21, 1999 through March 31, 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conduct our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of SquareOne Medical, Inc. (A Development Stage Company) as of the three months ended March 31, 2009, and for the years ended December 31, 2008 and 2007, and the related statements of operations, stockholders' equity and cash flows for the three months ended March 31, 2009 and 2008, the years ended December 31, 2008 and 2007 and since inception on September 21, 1999 through March 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has an accumulated net loss of $1,727,038, which raises substantial doubt about its ability to continue as a going concern. Management's plans concerning these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Moore & Associates, Chartered Moore & Associates, Chartered Las
